DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions.  The following is in response to Applicant’s remarks dated January 8, 2021.  Claims 1-9 are pending.  All pending claims are examined.

Response to Arguments
101 Analysis
Applicant's arguments have been considered but are not persuasive.  
The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).
Taking the broadest reasonable interpretation the invention is directed to a method of organizing human activity.
Claim 1, which is illustrative recites:
1. A method of interfacing with a financial institution using a computer interface, the method comprising the computer-implemented steps of:
(a)    receiving an interface request from a computer operated by a customer after the customer has reached, via a first access path of a plurality of access paths through a computer network, a predetermined webpage on a computer system for the financial institution;
(b)    receiving at the webpage for the financial institution identification information from the customer;
(c)    authenticating the customer at the financial institution based at least in part on an evaluation of a predetermined client identification profile (“CIP”), wherein the CIP is based at least in part on information internal to the financial institution;
(d)    receiving from the customer information identifying a first and a second entity for the customer, wherein at least one of the first or second entity is an existing client of the financial institution;
(e)    determining, using a first processor, if the customer passes the authentication and if not stopping the interfacing procedure;
(f)    evaluating, using the first processor, the first entity against a first fraud factor and the financial institution stopping the interfacing procedure if the first entity does not pass the first fraud factor analysis;
(g)    evaluating, using the first processor, the first entity against a second fraud factor and if the first entity does not pass the second fraud factor analysis determining, using a second processor on the computer system, if the first entity is an existing client of the financial institution and if so, continuing with the interfacing procedure, and if the first entity is not an existing client of the financial institution then stopping the interfacing procedure, wherein the second processor is operably connected to a database which includes information identifying existing clients of the financial institution;
(h)    evaluating, using the first processor, the second entity against the first fraud factor and the financial institution stopping the interfacing procedure if the second entity does not pass the first fraud factor analysis;
(i)    evaluating, using the first processor, the second entity against the second fraud factor and if the second entity does not pass the second fraud factor analysis determining, using the second processor, if the second entity is an existing client of the financial institution and if so, continuing with the interfacing procedure, and if the second entity is not an existing client of the financial institution then stopping the interfacing procedure, wherein the second processor is operably connected to the database which includes information identifying existing clients of the financial institution;
(j)    comparing, using the first processor, an identity verification score for the first entity against a first predetermined threshold, wherein:
(A)    if the identity verification score comparison for the first entity passes, continuing on to step (k); and
(B)    if the identify verification score comparison for the first entity fails, determining, using the second processor, if the first entity is an existing client of the financial institution and if so, continuing on to step (k), and if the first entity is not an existing client of the financial institution, stopping the interfacing procedure, wherein the second processor is operably connected to the database which includes information identifying existing clients of the financial institution;
(k)    comparing, using the first processor, an identity verification score for the second entity against the first predetermined threshold, wherein:
(A)    if the identity verification score comparison for the second entity passes, continuing on to step (1); and
(B)    if the identify verification score comparison for the second entity fails, determining, using the second processor, if the second entity is an existing client of the financial institution and if so, continuing on to step (1), and if the second entity is not an existing client of the financial institution, stopping the interfacing procedure;
and 
(l) presenting a first content to the computer operated by the customer wherein the first content is determined by the first access path through the computer network, wherein the first content includes a list of products, and wherein one of the products is automatically highlighted on a display device of the client computer wherein the product highlighted is based on the path through the computer network.
This is an abstract idea of a certain method of organizing human activity, since it recites commercial or legal interactions, namely online account opening verification i.e. executing online account enrollment by verifying the prospective accountholder’s credentials. The steps describe the process a person would take to verify the request to open an account. 
The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  The additional elements beyond the abstract idea is the computer implementation of the method steps and include the computer, computer network and processor which are described which are recited as App Spec. para. 0030; Claim 1 – network, server; see also paras. 64, 67). 
This is described at a high level of generality where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
The recitation of “(l) presenting a first content to the computer operated by the customer wherein the first content is determined by the first access path through the computer network, wherein the first content includes a list of products, and wherein one of the products is automatically highlighted on a display device of the client computer wherein the product highlighted is based on the path through the computer network.”
without more or any evidence does not provide support for those steps to amount to an improvement.  
Unlike DDR, where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of a generated and updated correlation index, absent is any support for a similar improvement.  The claims as recited seem to suggest no more than automating the display of data based on the path of access.
Absent is an evidence of the display of information beyond a general-purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem).
Further dependent claims 2-9 describe in additional detail the claimed invention and do not integrate the judicial exception into a practical application.  For example, this includes the different types of information factored into the account verification process.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Claim 1: Ineligible
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.



Analysis

The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of account opening verification.
As to claim 1 recites:

(a)    receiving an interface request from a computer operated by a customer after the customer has reached, via a first access path of a plurality of access paths through a computer network, a predetermined webpage on a computer system for the financial institution;
(b)    receiving at the webpage for the financial institution identification information from the customer;
(c)    authenticating the customer at the financial institution based at least in part on an evaluation of a predetermined client identification profile (“CIP”), wherein the CIP is based at least in part on information internal to the financial institution;
(d)    receiving from the customer information identifying a first and a second entity for the customer, wherein at least one of the first or second entity is an existing client of the financial institution;
(e)    determining, using a first processor, if the customer passes the authentication and if not stopping the interfacing procedure;
(f)    evaluating, using the first processor, the first entity against a first fraud factor and the financial institution stopping the interfacing procedure if the first entity does not pass the first fraud factor analysis;
(g)    evaluating, using the first processor, the first entity against a second fraud factor and if the first entity does not pass the second fraud factor analysis determining, using a second processor on the computer system, if the first entity is an existing client of the financial institution and if so, continuing with the interfacing procedure, and if the first entity is not an existing client of the financial institution then stopping the interfacing procedure, wherein the second processor is operably connected to a database which includes information identifying existing clients of the financial institution;
(h)    evaluating, using the first processor, the second entity against the first fraud factor and the financial institution stopping the interfacing procedure if the second entity does not pass the first fraud factor analysis;
(i)    evaluating, using the first processor, the second entity against the second fraud factor and if the second entity does not pass the second fraud factor analysis determining, using the second processor, if the second entity is an existing client of the financial institution and if so, continuing with the interfacing procedure, and if the second entity is not an existing client of the financial institution then stopping the interfacing procedure, wherein the second processor is operably connected to the database which includes information identifying existing clients of the financial institution;
(j)    comparing, using the first processor, an identity verification score for the first entity against a first 
(A)    if the identity verification score comparison for the first entity passes, continuing on to step (k); and
(B)    if the identify verification score comparison for the first entity fails, determining, using the second processor, if the first entity is an existing client of the financial institution and if so, continuing on to step (k), and if the first entity is not an existing client of the financial institution, stopping the interfacing procedure, wherein the second processor is operably connected to the database which includes information identifying existing clients of the financial institution;
(k)    comparing, using the first processor, an identity verification score for the second entity against the first predetermined threshold, wherein:
(A)    if the identity verification score comparison for the second entity passes, continuing on to step (1); and
(B)    if the identify verification score comparison for the second entity fails, determining, using the second processor, if the second entity is an existing client of the financial institution and if so, continuing on to step (1), and if the second entity is not an existing client of the financial institution, stopping the interfacing procedure;
and (1) presenting a first content to the computer operated by the customer wherein the first content is determined by the first access path through the computer network.
This is an abstract idea of a certain method of organizing human activity, since it recites commercial or legal interactions, namely online account opening verification i.e. executing online account enrollment by verifying the prospective accountholder’s credentials. 
Account opening request verification involves the receipt, transmittal and comparison of information to process an account opening request.  Besides reciting the abstract idea, the remaining claim limitations are the computer network and server which are recited as generic computer components (see App Spec. para. 0030; Claim 1 – network, server; see also paras. 64, 67).
This recited abstract idea is not integrated into a practical application. In 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Further the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Likewise, dependent claims 2-9 further recite limitations that describe the criteria used for the evaluation process at a high level of generality and do not integrate the practical application or provide an inventive concept.
Therefore, claims 1-9 are not patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 of the instant application substantially recites the limitations of Claims 1-8 of application No. 15799185.
Claims 1-9 are rejected on the ground of non-statutory double patenting over claims 1-8 of application No. 15799185.  This is a provisional double patenting rejection since the conflicting claims are pending.
The subject matter claimed in the instant application is fully disclosed in the referenced patent application and would be covered by the referenced patent application since the referenced patent application and the instant application are claiming common subject matter, as follows related sections are shown in bold):
Instant Application 
Application 15799185
1. A method of interfacing with a financial institution using a computer interface, the method comprising the computer-implemented steps of:

(a)    receiving an interface request from a computer operated by a customer after the customer has reached, via a first access path of a plurality of access paths through a computer network, a predetermined webpage on a computer system for the financial institution;

(b)    receiving at the webpage for the financial institution identification information from the customer;

(c)    authenticating the customer at the financial institution based at least in part on an evaluation of a predetermined client identification profile (“CIP”), wherein the CIP is based at least in part on information internal to the financial institution;

(d)    receiving from the customer information identifying a first and a second entity for the customer, wherein at least one of the first or second entity is an existing client of the financial institution;

(e)    determining, using a first processor, if the customer passes the authentication and if not stopping the interfacing procedure;

(f)    evaluating, using the first processor, the first entity against a first fraud factor and the financial institution stopping the interfacing procedure if the first entity does not pass the first fraud factor analysis;

(g)    evaluating, using the first processor, the first entity against a second fraud factor and if the first entity does not pass the second fraud factor analysis determining, using a second processor on the computer system, if the first entity is an existing client of the financial institution and if so, continuing with the interfacing procedure, and if the first entity is not an existing client of the financial institution then stopping the interfacing procedure, wherein the second processor is operably connected to a database which includes information identifying existing clients of the financial institution;

(h)    evaluating, using the first processor, the second entity against the first fraud factor and the financial institution stopping the interfacing procedure if the second entity does not pass the first fraud factor analysis;

(i)    evaluating, using the first processor, the second entity against the second fraud factor and if the second entity does not pass the second fraud factor analysis determining, using the second processor, if the second entity is an existing client of the financial institution and if so, continuing with the interfacing procedure, and if the second entity is not an existing client of the financial institution then stopping the interfacing procedure, wherein the second processor is operably connected to the database which includes information identifying existing clients of the financial institution;

(j)    comparing, using the first processor, an identity verification score for the first entity against a first predetermined threshold, wherein:

(A)    if the identity verification score comparison for the first entity passes, continuing on to step (k); and

(B)    if the identify verification score comparison for the first entity fails, determining, using the second processor, if the first entity is an existing client of the financial institution and if so, continuing on to step (k), and if the first entity is not an existing client of the financial institution, stopping the interfacing procedure, wherein the second processor is operably connected to the database which includes information identifying existing clients of the financial institution;

(k)    comparing, using the first processor, an identity verification score for the second entity against the first predetermined threshold, wherein:



(B)    if the identify verification score comparison for the second entity fails, determining, using the second processor, if the second entity is an existing client of the financial institution and if so, continuing on to step (1), and if the second entity is not an existing client of the financial institution, stopping the interfacing procedure; and (1) presenting a first content to the computer operated by the customer wherein the first content is determined by the first access path through the computer network.

2.    The method of Claim 1 wherein the first entity is a sole or primary applicant associated with the customer and the second entity is a secondary or joint applicant associated with the customer.

3.    The method of Claim 1 wherein the first fraud factor is a list comprising known fraudsters identified by the financial institution and the second fraud factor is a database of known fraudsters or abusers identified by the financial institution or a second financial institution.

4.    The    method    of Claim    3 wherein the first and second thresholds are different.

5.    The    method    of Claim    1,    wherein the interface request received from the customer
is a retail account opening request.

6.    The method of Claim 1, wherein the CIP consists of information unique to the financial institution.

7.    The    method    of Claim    1,    wherein the first and second processors are the same.

8.    The    method    of Claim    1,    wherein the step of authenticating the customer at the

financial institution further includes creating a new CIP for the customer.

9.    The method of Claim 1, wherein the first content includes a list of products, and wherein one of the products is automatically highlighted on a display device of the client computer wherein the product highlighted is based on the first access path through the computer network.



(a)    receiving an interface request from a computer operated by a customer after the customer has reached, via a path through a computer network, a predetermined webpage on a computer system for the financial institution;

(b)    receiving at the webpage for the financial institution identification information from the customer;

(c)    authenticating the customer at the financial institution based at least in part on an evaluation of a predetermined client identification profile (“CIP”), wherein the CIP is based at least in part on information internal to the financial institution;

(d)    receiving from the customer information identifying a first and a second entity for the customer, wherein at least one of the first or second entity is an existing client of the financial institution;

(e)    determining, using the first processor, if the customer passes the authentication and if not stopping the interfacing procedure;

(f)    evaluating, using the first processor, the first entity against a first fraud factor and the financial institution stopping the interfacing procedure if the first entity does not pass the first fraud factor analysis;

(g)    evaluating, using the first processor, the first entity against a second fraud factor and if the first entity does not pass the second fraud factor analysis determining, using a second processor on the computer system, if the first entity is an existing client of the financial institution and if so, continuing with the interfacing procedure, and if the first entity is not an existing client of the financial institution then stopping the interfacing procedure, wherein the second processor is operably connected to a database which includes information identifying existing clients of the financial institution;

(h)    evaluating, using the first processor, the second entity against the first fraud factor and the financial institution stopping the interfacing procedure if the second entity does not pass the first fraud factor analysis;

(i)    evaluating, using the first processor, the second entity against the second fraud factor and if the second entity does not pass the second fraud factor analysis determining, using the second processor, if the second entity is an existing client of the financial institution and if so, continuing with the interfacing procedure, and if the second entity is not an existing client of the financial institution then stopping the interfacing procedure, wherein the second processor is operably connected to the database which includes information identifying existing clients of the financial institution;

(j)    comparing, using the first processor, an identity verification score for the first entity against a first predetermined threshold, wherein:

(A)    if the identity verification score comparison for the first entity passes, continuing on to step (k); and

(B)    if the identify verification score comparison for the first entity fails, determining, using the second 

(k)    comparing, using the first processor, an identity verification score for the second entity against the first predetermined threshold, wherein:

(A)    if the identity verification score comparison for the second entity passes, continuing on to step (1); and

(B)    if the identify verification score comparison for the second entity fails, determining, using the second processor, if the second entity is an existing client of the financial institution and if so, continuing on to step (1), and if the second entity is not an existing client of the financial institution, stopping the interfacing procedure;
and

(l)    presenting a first content to the computer operated by the customer wherein the first content is determined by the path through the computer network, wherein the first content includes a list of products, and wherein one of the products is automatically highlighted on a display device of the client computer wherein the product highlighted is based on the path through the computer network.

2.    (Original) The method of Claim 1 wherein the first entity is a sole or primary applicant associated with the customer and the second entity is a secondary or joint applicant associated with the customer.

3.    (Original) The method of Claim 1 wherein the first fraud factor is a list comprising known fraudsters identified by the financial institution and the second fraud factor is a database of known fraudsters or abusers identified by the financial institution or a second financial institution.

4.    (Original) The method of Claim 3 wherein the first and second thresholds are different.

5.    (Original) The method of Claim 1, wherein the interface request received from the customer is a retail account opening request.

6.    (Original) The method of Claim 1, wherein the CIP consists of information unique to the financial institution.

7.    (Original) The method of Claim 1, wherein the first and second processors are the same.

8.    (Original) The method of Claim 1, wherein the step of authenticating the customer at the financial institution further includes creating a new CIP for the customer.



Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.




	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696